People v Goberman (2020 NY Slip Op 03024)





People v Goberman


2020 NY Slip Op 03024


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-08263
 (Ind. No. 3230/13)

[*1]The People of the State of New York, respondent,
vNatalya Goberman, appellant.


Paul Skip Laisure, New York, NY (Jenin Younes of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York, NY (Claude S. Platton and Julia Bedell of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from an amended sentence of the Supreme Court, Queens County (Douglas Wong, J.), imposed June 8, 2018, as further amended June 12, 2018, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence, as further amended, is affirmed.
The amended sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court